Citation Nr: 0903865	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-03 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to January 25, 2006, and 50 percent disabling 
since that date. 

2.  Entitlement to VA compensation for birth defects 
involving medullary sponge kidney disease and Crohn's disease 
of a child born to a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968, which included service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the 
veteran's claim of entitlement to VA compensation for his 
daughter's birth defects involving medullary sponge kidney 
disease and Crohn's disease, which he claims were caused by 
his exposure to herbicides while serving in Vietnam.  

In September 2002, the RO also granted service connection for 
PTSD.  In doing so, the RO assigned an initial 30 percent 
rating, effective from May 1999, and increased the rating to 
50 percent, effective from January 2006.  


FINDINGS OF FACT

1.  In correspondence dated October 2006, prior to the 
promulgation of a decision in this appeal, the veteran 
withdrew his claim concerning the propriety of the initial 
ratings assigned for his service-connected PTSD.

2.  The veteran is a male.

3.  He claims that his child's birth defects involving 
medullary sponge kidney disease and Crohn's disease are due 
to his having been exposed to herbicides while stationed in 
Vietnam.

4.  There is no competent evidence that the veteran's child's 
mother is also a Vietnam veteran.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
Substantive Appeal concerning his claim for an initial 
increased rating for PTSD, rated as 30 percent disabling 
prior to January 25, 2006, and 50 percent disabling since 
that date.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  There is no legal merit to the claim of entitlement to VA 
compensation benefits for birth defects involving medullary 
sponge kidney disease and Crohn's disease of the veteran's 
child.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.814, 3.815 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Ratings for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).

In correspondence dated October 2006, the veteran indicated 
that he was withdrawing his claim concerning the ratings 
assigned for his PTSD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning this claim and 
it is dismissed.



II.  Entitlement to VA Compensation for 
Birth Defects of a Child Born to a 
Vietnam Veteran

The veteran claims that his daughter's birth defects 
involving medullary sponge kidney disease and Crohn's disease 
are due to his having been exposed to Agent Orange while 
serving in Vietnam.  For the reason set forth below, however, 
the Board finds that the veteran's claim has no legal merit. 

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  

The veteran's Form DD 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era, thereby 
establishing the presumption that he was exposed to an 
herbicide agent in service.  However, the evidence does not 
show, nor has the veteran alleged, that his daughter has 
spina bifida.  Instead, the only birth defects for which the 
veteran is claiming VA compensation involve his daughter's 
medullary sponge kidney disease and Crohn's disease, neither 
of which is covered under 38 U.S.C.A. § 1805(a) and 38 C.F.R. 
§ 3.814(a).  Hence, there is no basis to grant the veteran's 
claim under these provisions.  

Under 38 U.S.C.A. § 1815, VA law provides that a monetary 
allowance may be paid for certain birth defects, other than 
spina bifida, if the veteran who served in the Republic of 
Vietnam during the Vietnam era is the mother of the natural 
child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815.  But 
since the veteran is a male, with no evidence indicating that 
the mother of the veteran's daughter also served in the 
Republic of Vietnam during the Vietnam era, these provisions 
also provide no basis to grant the veteran's claim. 


As such, the claim of entitlement to VA compensation for 
birth defects of the veteran's child must be denied as a 
matter or law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  And since the claim has been denied as a matter of 
law, the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable.  See 
38 U.S.C.A. §§  5103(a), 5103A; 38 C.F.R.           § 
3.159(b)(1).  VA must refrain from providing assistance in 
obtaining evidence when the appellant, as in this case, is 
ineligible for the benefit sought "because of [ ] lack of 
legal entitlement." 38 C.F.R. § 3.159(d).  See also 
VAOPGCPREC 5- 2004; Mason v. Principi, 16 Vet. App. 129 
(2002).


ORDER

The appeal concerning the propriety of the initial ratings 
assigned for post-traumatic stress disorder - rated as 30 
percent disabling prior to January 25, 2006, and 50 percent 
disabling since that date - is dismissed. 

Entitlement to VA compensation for birth defects involving 
medullary sponge kidney disease and Cohn's disease of a child 
born to a Vietnam veteran is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


